October 22, 2013 Heather Clark Staff Accountant United States Securities and Exchange Commission Washington, D.C. 20549 Re:International Industrial Enterprises, Inc. Item 4.01 Form 8-K Filed August 22, 2013 File No. 000-52905 Dear Ms. Clark, The following are the Company’s responses to you comment letter of August 29, 2013. 1. We note that the exhibit 16 letter filed as an attachment to your Form 8-K refers to the change of auditor for Western Lucrative Enterprises, Inc. Please revise to include an exhibit 16 letter from your prior auditor that appropriately references International Industrial Enterprises, Inc. Revised and filed. Very truly yours, /s/ David Rogers Chief Executive Officer International Industrial Enterprises, Inc.
